 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. John M. Licursi, a Sole Proprietor, and John M. pany and Glaziers, Architectural Metal and Glass Workers Local Union 636, IBP & Allied Trades, AFL±CIO, CLC and David Hoffman and Lynn J. Gross and Rexo Rogers and Juan Becerra and R. J. Vandling. Cases 31±CA± 21081, 31±CA±21087, 31±CA±21090, 31±CA± 21111, 31±CA±21164, 31±CA±21325, 31±CA± 
21337, 31±CA±21396, 31±CA±21082, 31±CA± 
21083, 31±CA±21084, 31±CA±21085, and 31± 
CA±21086 April 17, 1997 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS On August 6, 1996, the National Labor Relations Board issued an unpublished Decision and Order, inter alia, directing John M. Licursi, a Sole Proprietor, and pany, to consider job applicants for hire on a non-discriminatory basis and establish a preferential hiring 
list, giving first preference in hire to their former jobs, or substantially equivalent jobs, to Wayne Hustead, Donald Sullivan, and Robert Jordan, in that order; to make whole Wayne Hustead, Donald Sullivan, and 
plemental compliance proceedings; and to make whole individuals who are established during supplemental compliance proceedings to have had the right to an 
offer of employment from the group of job applicants consisting of David Hoffman, Lynn J. Gross, Rexo Rogers, Juan Becerra, R. J. Vandling, Glenn Scalf, and Nema Jayroe, in an amount to be determined at the proceedings. On September 30, 1996, the U.S. Court 
of Appeals for the Ninth Circuit entered its judgment enforcing in full the Board's Order. A controversy having arisen over the amount of backpay due the discriminatees, on January 14, 1997, 
ance specification and notice of hearing alleging the amounts due under the Board's Order, and notifying the Respondent that it should file a timely answer 
complying with the Board's Rules and Regulations. swer. By letter dated February 5, 1997, counsel for the swer to the compliance specification had been received and that unless an appropriate answer was filed by February 12, 1997, summary judgment would be sought. The Respondent filed no answer. On February 25, 1997, the General Counsel filed with the Board a Motion to Transfer Case to the Board and for Summary Judgment, with exhibits attached. On February 26, 1997, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show 
spondent again filed no response. The allegations in the motion and in the compliance specification are therefore undisputed. Ruling on the Motion for Summary Judgment tions provides that the Respondent shall file an answer lations states: If the respondent fails to file any answer to the specification within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and without further notice to the respondent, find the specification to be true and 
enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Summary Judgment, the Respondent, de-spite having been advised of the filing requirements, ent's failure to file an answer, we deem the allegations 
in the compliance specification to be admitted as true, and grant the General Counsel's Motion for Summary Judgment. Accordingly, we conclude that the net back-pay due the discriminatees for the period covered by the compliance specification is as stated therein and we 
will order payment by the Respondent of the amounts to the discriminatees, plus interest accrued on the amounts to the date of payment.1 1 As set forth in the compliance specification, the Respondent's obligations under the Board's Order continue. The Regional Director has reserved for future determination any backpay amounts owed by the Respondent for periods subsequent to September 30, 1996. 323 NLRB No. 75  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD ORDER The National Labor Relations Board orders that the Respondent, John M. Licursi, a Sole Proprietor, and sors, and assigns, shall make whole the individuals named below, by paying them the amounts following 
their names, with interest thereon to be computed in the manner prescribed in tarded, 283 NLRB 1173 (1987), minus tax with-
holdings required by Federal and state laws: NAME AMOUNT Wayne Hustead $ 543.40 Robert L. Jordan 23,849.55 Donald T. Sullivan 21,149.00 Juan Becerra 28,769.00 Lynn Gross 27,690.00 Rexo Rogers 23,966.40 Glenn E. Scalf 27,040.00 Russell J. Vandling 1,516.80 lllllll TOTAL: $198,691.35 Dated, Washington, D.C. April 17, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member David Hoffman 17,127.20 (SEAL) NATIONAL LABOR RELATIONS BOARD Nema Jayroe 27,040.00 